Voto disidente del
Juez Asociado Señor Díaz Cruz
al que se une el Juez Asociado Señor Irizarry Yunqué.
Disiento. Considero que calificados como delitos menos grave los actos del querellado, sin imputación de fraude, no se justifica incorporar ese elemento para concluir que su conducta es depravada. El propio caso Matter of Nicholson, 257 S.E.2d 195 (1979), citado como autoridad y único apli-*493cable a esta situación de hechos, reconoce la necesidad de distinguir en grado de ofensa (1) entre no radicar y radicar una planilla falsa. Hay que guardar particular exigencia y restringir nuestra mano en casos mal titulados de conducta profesional, en que el querellado ha sostenido una posición equivocada, mas sin eludir la confrontación, como lo demuestran sus numerosas gestiones.
Limitaría a un año la suspensión de este abogado, res-cindible si al cumplirse el término hubiere asumido y nor-malizado su responsabilidad contributiva. No hay que llegar a la extinción del abogado y del contribuyente.

 La condena por delito menor en contribución sobre ingresos no ha afectado la reputación moral de congresistas y alcaldes de grandes ciudades en los Estados Unidos.